Citation Nr: 1042359	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected migraine 
headaches.

2.  Entitlement to a disability rating in excess of 30 percent 
for migraine headaches.

3.  Entitlement to a compensable disability rating for fungus of 
the ears.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Board has recharacterized 
the claim for depression more generally, as reflected on the 
cover page.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, during a January 2008 
VA neurological disorders examination, the Veteran asserted that 
he was unable to work as a result of his service-connected 
migraines.  As such, the issues before the Board are as set forth 
above.

With respect to the Veteran's claim for a compensable disability 
rating for fungus of the ears, in May 2008 the Veteran submitted 
a notice of disagreement to the March 2008 rating decision that 
denied the claim.  However, the Veteran did not perfect an appeal 
as to that issue as indicated on the June 2009 VA Form 9.  In 
fact, he clearly indicated that he wished to perfect only those 
issues specifically noted on the form (and those listed on the 
title page); he did not include the fungus of the ears issue.  
Nevertheless, in October 2009 and September 2010, the Veteran's 
representative submitted a Statement of Accredited Representative 
in Appealed Case and an Appellant's Brief in which the issues on 
appeal were asserted to be as set forth above.  Moreover, in a 
Certification Of Appeal (VA Form 8) dated in October 2009, the RO 
certified the above captioned issues as being on appeal. Inasmuch 
as the RO has taken actions to indicate to the Veteran that the 
issues are on appeal, and it took no steps to close the appeal, 
the requirement that there be a substantive appeal is deemed 
waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that the most recent VA medical 
records are dated in March 2008.  To aid in adjudication, any 
subsequent VA medical records should be obtained.   Additionally, 
the record reflects that the Veteran was awarded Social Security 
Administration disability benefits in January 1996.  Since the 
Social Security Administration decision and the records upon 
which that grant of benefits was based are not included in the 
claims file and may be relevant to the claims on appeal, those 
records should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).

The Veteran is service-connected for migraine headaches and is 
currently in receipt of a 30 percent disability rating.  He 
contends that his service-connected migraine headaches are more 
severe than the currently assigned disability rating and, as 
such, an increased rating is warranted.

The Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous VA examination so as to determine the 
current nature and severity of his migraine headaches.  The 
Veteran was last examined by VA for his migraine headaches in 
January 2008 and for the fungus of the ears in June 2007.  
Generally, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  As 
it has been over two years since the Veteran's most recent VA 
examinations, the Board finds that updated VA examinations are 
needed to fully and fairly evaluate the Veteran's claims for an 
increased disability rating.  See Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

As to the issue of service connection for an acquired psychiatric 
disorder, to include depression, also claimed as secondary to 
service-connected migraine headaches, the Veteran contends that 
he has a current disability that is related to his period of 
active service or to his service-connected migraine headaches.  
Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records include a February 1952 entrance 
examination that indicates a normal psychiatric examination.  
However, a January 1953 clinical record reflects that the Veteran 
was referred to a psychiatrist in October 1952 who opined that he 
was in the "borderline mentally deficient range" and that "he 
is of dubious value to the service."  However, while no 
disqualifying psychiatric illness could be found on mental 
examination, the Veteran was diagnosed with an inadequate 
personality.  A February 1953 naval hospital report indicates 
that the Veteran's psychiatric illness dated back approximately 
ten months to the date of enlistment.  On one occasion, he was 
absent without leave for a period of twelve days because he could 
not stand extra work or criticism directed toward him.  The 
Veteran's petty officer considered him to be a "goof off" and a 
"wise guy."  Psychometric tests revealed that the Veteran had a 
less than average ability to control himself and a high degree of 
sensitivity and anxiety.  There was also evidence of 
schizophrenic processes that the psychiatrist opined might become 
aggravated under continued stress or during service.  The Board 
of Medical Survey diagnosed him with an inadequate personality, 
opined that he was unfit for further duty, and recommended that 
he be discharged from service.  He was diagnosed with an 
inadequate personality and discharged from service in March 1953.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2010).  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. In VAOGCPREC 
3-2003, VA's General Counsel determined that the presumption of 
soundness is rebutted only where clear and unmistakable evidence 
shows that the condition existed prior to service, and that it 
was not aggravated by service.  The General Counsel concluded 
that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption of 
sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Post-service medical records include a February 1999 VA medical 
record indicates a forty-year history of anxiety related to his 
profession of an accountant.

On VA mental disorders examination in January 2008, the examiner 
noted that Veteran's in-service diagnosis of an "inadequate 
personality" and upon examination diagnosed him with anxiety 
disorder, not otherwise specified (NOS), and depressive disorder 
(NOS).  The examiner opined that the Veteran's psychiatric 
disorders are less likely as not caused by or the result of his 
service-connected migraine headaches and that it is most likely 
that the Veteran had experienced intermittent relatively mild 
anxiety since his discharge from service.

In light of the foregoing, additional development is warranted in 
this case.  Specifically, the medical evidence is unclear as to 
whether the Veteran's psychiatric disorders were either first 
manifested during his period of active service or pre-existed and 
were aggravated by service.  Thus additional development is 
necessary to obtain such an opinion as his service treatment 
records reflect evidence of schizophrenic processes and a 
diagnosis of inadequate personality.  Moreover, it is unclear 
whether any currently diagnosed psychiatric disorders are due to 
the Veteran's migraine headaches, to include whether the migraine 
headaches aggravate any psychiatric disorder beyond the natural 
progression of the disorder.  VA is obligated to provide an 
adequate examination once it chooses to administer one.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the 
Veteran was provided with an examination in January 2008, it is 
expected that any such an examination will be adequate as to the 
purpose for which it was administered, which in this case was to, 
inter alia, obtain an opinion as to etiology of any current 
psychiatric disorder.  That was not accomplished with respect to 
the January 2008 VA examination.

As such, the Veteran should be afforded an appropriate VA 
examination to assess the nature and etiology of his current 
psychiatric disorder to determine whether his condition was 
aggravated by, or is otherwise related to, his period of active 
service or to his service-connected migraine headaches.

In specific regard to the TDIU claim, as noted above, during the 
January 2008 VA neurological disorders examination the Veteran 
indicated that he is no longer able to work due to his service-
connected migraine headaches.  In this case, the Veteran has 
raised the issue of entitlement to TDIU at the time that he was 
challenging the assigned disability rating for the service-
connected migraine headaches.  Therefore, the claim of TDIU is 
part and parcel with the original claim and is properly before 
the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
appellant's non-service-connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that he 
is unable to work, the Board will also consider whether referral 
for extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a total disability rating based on individual 
unemployability.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall obtain any VA medical 
records of the Veteran dated since March 
2008.  If no further treatment records exist, 
the claims file should be documented 
accordingly.

2.  The RO/AMC shall make arrangements to 
obtain a copy of any Social Security 
Administration decision granting disability 
benefits to the Veteran.  All the medical 
treatment records from the Social Security 
Administration that were used in considering 
the Veteran's claims for disability benefits 
should be obtained and associated with the 
Veteran's claims file.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, to include 
depression.  The claims file and a copy of 
this Remand should be reviewed by the 
examiner, and that review should be indicated 
in the examination report.  All necessary 
tests should be conducted.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders found on examination, to include 
depression.  A full multi-axial diagnosis 
should be provided.

(b)  The examiner is requested to opine as 
to whether the Veteran had a psychiatric 
disorder, to include depression, that was 
manifested at the time of his entrance 
into active service in March 1952.

(c)  The examiner is also requested to 
opine as to whether any pre-existing 
psychiatric disorder, to include 
depression, increased in severity during 
the Veteran's period of active service 
(beyond the natural progression of the 
disease is applicable).

(d)  The examiner is also requested to 
opine as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any current psychiatric 
disorder, to include depression, was 
otherwise caused or aggravated by the 
Veteran's period of active service.

(e)  Finally, the examiner is requested to 
opine as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any currently diagnosed 
psychiatric disorder, to include 
depression, was caused or aggravated 
(permanently worsened) by the service-
connected migraine headaches.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  A complete 
rationale for all opinions expressed 
should be provided.  It is requested that 
the examiner discuss all medical evidence 
in detail and reconcile any contradictory 
evidence or opinions.

4.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his 
migraine headaches.  The claims file 
should be reviewed and that review should 
be indicated in the examination report.  
All testing deemed necessary should be 
undertaken.  Specifically, the examiner 
should provide the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's headaches, and indicate 
whether the Veteran has migraine headaches 
are manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the migraine headaches upon his 
ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work.

5.  The RO/AMC shall schedule the Veteran 
for a VA examination to determine the 
current nature and severity of his fungus 
of the ears.  The claims file should be 
reviewed and that review should be 
indicated in the examination report.  All 
testing deemed necessary should be 
undertaken.  Specifically, clinical 
findings should be elicited so that all 
applicable rating criteria for diseases of 
the ear and skin may be applied.  See 38 
C.F.R. §§ 4.85 - 4.87; 4.118 (2010).  

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the fungus of the ears upon his 
ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability 
on the Veteran's ability to work.

6.  The RO/AMC shall schedule the Veteran 
for an appropriate VA TDIU medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities (migraine 
headaches, bilateral hearing loss, 
tinnitus, and fungus of the ears) have 
made the Veteran incapable of sustaining 
regular substantially gainful employment.  
An assessment of the Veteran's employment 
history, educational background, and day-
to-day functioning should be provided.

In forming the opinion, the examiner 
should disregard both the age and the non-
service-connected disabilities of the 
Veteran.  A complete rationale for any 
opinion expressed shall be provided.

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

8.  The RO/AMC will then readjudicate the 
Veteran's claims, to include whether 
referral of this matter for extraschedular 
consideration is warranted.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

